James Stafford James Stafford Chartered Accountants Suite 350 – 1111 Melville Street Vancouver, British Columbia Canada V6E 3V6 Telephone +1 604 669 0711 Facsimile +1 604 669 0754 * Incorporated professional, James Stafford, Inc . Consent of Independent Registered Public Accounting Firm We consent to the incorporation of our report dated 14 August 2009, with respect to the consolidated balance sheet of Principle Security International, Inc. (the “Company”) as at 31 May 2009, and the related consolidated statements of operations, cash flows and changes in stockholders’ deficiency for the year ended 31 May 2009 in the Form 10-K of the Company dated 26 August /s/ James Stafford Vancouver, Canada Chartered Accountants 26 August
